Per Curiam.

Plaintiff’s going on relief is not a condition precedent to an award for support in the Domestic Relations Court. The court should have determined, on an adequate hearing, whether there was a probability that petitioner would otherwise become a public charge (Matter of Chandler v. Chandler, 241 App. Div. 390; Matter of Collins v. Collins, 245 App. Div. 612). The determination here was apparently made on the basis of a hospital report, without petitioner being given an opportunity to challenge the report or make a showing that she could not work and support herself. She was entitled to a trial of that issue.
The order appealed from should be reversed and the matter remanded to the Domestic Relations Court for further hearing and consideration.
Peck, P. J., Glennon, Dore, Cohn and Callahan, JJ., concur.
Order unanimously reversed and the matter remitted to the Domestic Relations Court of the City of New York for further hearing and consideration.